Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 1 of 18 Page ID #:1



  1   ANOUSH HAKIMI (State Bar No. 228858)
      anoush@handslawgroup.com
  2   PETER SHAHRIARI (State Bar No. 237074)
      peter@handslawgroup.com
  3   ANI AVETISYAN (State Bar. No. 266679)
      ani@handslawgroup.com
  4   LAURA STEVEN (State Bar. No. 332168)
      laura@handslawgroup.com
  5
      THE LAW OFFICE OF HAKIMI &
  6   SHAHRIARI
      1800 Vine Street
  7   Los Angeles, CA 90028
  8   Telephone: (888) 635 - 2250
      Facsimile: (213) 402 - 2170
  9
      Attorneys for Plaintiff,
 10   GEORGE JONES
 11
                              UNITED STATES DISTRICT COURT
 12                          CENTRAL DISTRICT OF CALIFORNIA
 13
 14   George Jones,                                 Case No.:
 15             Plaintiff,
 16       v.
                                                    COMPLAINT FOR VIOLATIONS
 17   Pointview Properties, LLC, a California       OF: AMERICAN’S WITH
      Limited Liability Company; and Does           DISABILITIES ACT OF 1990, 42
 18   1-10,                                         U.S.C. § 12181 et seq.; UNRUH
                                                    CIVIL RIGHTS ACT, CALIFORNIA
 19                                                 CIVIL CODE § 51 et seq.
                 Defendants.
 20
 21
                                                    DEMAND FOR JURY TRIAL
 22
 23
 24
 25             Most Senior Americans will become disabled at some point in life.
 26
               Plaintiff George Jones (hereinafter referred to as “Plaintiff”), complains of
 27
 28   Pointview Properties, LLC, a California Limited Liability Company; and Does 1-10


                                             COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 2 of 18 Page ID #:2



  1   (each, individually a “Defendant” and collectively “Defendants”) and alleges as
  2   follows:
  3
                                 I.     PARTIES
  4
            1.     George Jones is hemiplegic because of brain strokes. He has lost
  5
      function on the left side of his body, his dominant side. He relies on a cane and
  6
      sometimes walker. He has difficulty using his upper body and lower body. Plaintiff
  7
      has difficulty walking and pushing or pulling objects. Plaintiff has been issued a
  8
      blue permanent disability Disabled Person Parking Placard by the State of
  9
 10   California. Plaintiff is qualified as being disabled pursuant to 42 USC Section

 11   12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq. and 52, et

 12   seq., and other statutory laws which protect the rights of “disabled persons”.
 13   Plaintiff is a California resident with physical disabilities.
 14         2.     Defendants Pointview Properties, LLC, a California Limited Liability
 15   Company; owned the property (“Property”) located at 1539 W Manchester. Los
 16   Angeles, CA 90047 at all relevant times.
 17         3.     There is a business establishment on the Property known as “Mr. Puff
 18
      and Paint” (hereinafter “the business”).
 19
            4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
 20
      owners, subsidiaries, parent companies, employers, employees, agents, corporate
 21
      officers, managers, principles and/or representatives of Defendants. Plaintiff is
 22
      unaware of the true names and capacities of Defendants sued herein, as DOES 1
 23
      through 10, inclusive, and therefore, sues those Defendants by fictitious names.
 24
 25   Plaintiff requests that the Court grant leave to amend this complaint to allege the

 26   true names and capacities when determined by whatever source.
 27         5.     Plaintiff alleges that Defendants at all times have been and are relevant
 28   to this cause of action, the owners, franchisees, lessees, general partners, limited
                                             2
                                         COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 3 of 18 Page ID #:3



  1   partners, agents, employees, employers, represent partners, subsidiaries, partner
  2   companies, and/or joint ventures of the remaining Defendants and were acting
  3
      within the course and scope of that relationship. Plaintiff is further informed and
  4
      believes and alleges that each of the Defendants gave consent to, ratified, and/or
  5
      authorized the acts alleged of each of the remaining defendants.
  6
             6.     Plaintiff visited the public accommodations owned and operated by
  7
      Defendants with the intent to purchase and/or use the goods, services, facilities,
  8
      privileges, advantages or accommodations operated and/or owned by Defendants.
  9
 10                               II.    JURISDICTION & VENUE

 11          7.     This Court has subject matter jurisdiction over this action pursuant to

 12   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
 13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 14          8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 15   action, arising from the same nucleus of operative facts and arising out of the same
 16   transactions, is also brought under California’s Unruh Civil Rights Act, which act
 17   expressly incorporates the ADA.
 18
             9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
 19
      founded on the fact that the real property which is the subject of this action is
 20
      located in this district and that Plaintiffs cause of action arose in this district.
 21
                                  III.   FACTS
 22
             10.    The Property owned by Defendants is a facility which is open to the
 23
      public and is a business establishment.
 24
 25          11.    Plaintiff alleges that the Property has been newly constructed and/or

 26   underwent remodeling, repairs, or alterations since 1992, and that Defendants have
 27   failed to comply with California access standards which applied at the time of each
 28   new construction and/or alteration or failed to maintain accessible features in
                                             3
                                         COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 4 of 18 Page ID #:4



  1   operable working condition.
  2         12.    Plaintiff visited the Property during the relevant statutory period on
  3
      three separate occasions from January 2020, August 2020 and October 2020 to
  4
      patronize the businesses on the Property.
  5
            13.    Defendants did not offer persons with disabilities with equivalent
  6
      facilities, privileges and advantages offered by Defendants to other patrons.
  7
            14.    Plaintiff encountered barriers (both physical and intangible) that
  8
      interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
  9
 10   services, privileges and accommodations offered at the Property.

 11         15.    Parking for patrons visiting the Property are among the facilities,

 12   privileges, and advantages offered by Defendants to patrons of the Property.
 13         16.    However, there is no accessible parking for disabled persons. Not one
 14   single space. The parking spaces do not comply with the Americans with
 15   Disabilities Act (“ADA”).
 16         17.    The parking area does not comply with the latest California Building
 17   Codes (“2010 CBC Code”).
 18
            18.    Parking are one of the facilities, privileges, and advantages offered by
 19
      Defendants to patrons of the Property.
 20
            19.    When Plaintiff visited the Property, he experienced access barriers
 21
      related to parking, ramps, the entrance and the very ground itself.
 22
            20.    Plaintiff encountered the following barriers at Defendant’s Property:
 23
 24
 25         Mr. Puff and Paint’s Property and facilities need updating to be

 26         compliant with access laws. Many features, basic features, are missing.
 27         These include but are not limited to signs, path, flat surfaces and more.
 28         The sole disabled designated parking is segregated to the far end of the
                                           4
                                       COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 5 of 18 Page ID #:5



  1         lot. Getting closer to the entrance confronts one with aggressive slopes
  2         and cross slopes.
  3
  4
            VIOLATION 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4; 2010 ADAS §
  5
  6         502.6. (Sign missing – accessible parking space.) The sign identifying the
  7
            designated disabled accessible parking space was missing entirely.
  8
  9
 10
            VIOLATION 2010 CBC § 1129B.4. (Sign missing – $250 fine.) The sign
 11
            warning of the minimum $250 fine for unauthorized parking in the
 12
 13         designated disabled accessible parking space is missing entirely.
 14
 15
 16         VIOLATION of 2010 CBC § 1129B.1; 1991 ADAS § 4.6.2; 2010 ADAS §
 17
            208.3.1. (Minimize travel distance.) The parking space reserved for disabled
 18
 19
            persons was not located to minimize the travel distance to the entrance. The

 20         parking spaces closest to the entrance of the business were not designated
 21
            accessible spaces. The space reserved for disabled persons was located
 22
 23         farther. The sole space is located at the far end of the lot.

 24
 25
 26         VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Length of

 27         space.) The designated disabled parking spaces measures less than 18 feet
 28
                                          5
                                      COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 6 of 18 Page ID #:6



  1         long, which makes it difficult for Plaintiff to park in the designated space.
  2
  3         VIOLATION of 2010 ADAS § 502.3. (Access aisles.) The adjacent
  4         loading/unloading access aisle must adjoin an accessible route to an
  5
            accessible entrance. It does not.
  6
  7
  8
  9         VIOLATION of 2010 CBC § 1129B.3.1; 2010 ADAS § 502.6; ADAS §
 10
            4.6.3. (Marked path of travel.) There is no marked path of travel from the
 11
            disabled parking space to the entrance. There is no safe way for Plaintiff to
 12
 13         park there and then travel to the entrance of the Property. Plaintiff is forced
 14
            to travel a dangerous route, behind parked cars and in the vehicle drive path
 15
            to move from the space to the entrance.
 16
 17
 18
            VIOLATION of 2010 CBC § 1133B.7.1. (Walks/sidewalks minimum
 19
 20         width.) The walk into the business does not have a minimum width of forty-
 21
            eight inches (48”).
 22
 23
 24         VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.3.8. (Walks/
 25
            sidewalks – changes in level.) The walk into the business does not have a
 26
 27
            continuous common surface because there are abrupt changes in level of

 28         more than one-half inch.
                                           6
                                       COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 7 of 18 Page ID #:7



  1
  2
            VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Path from
  3
  4         parking – uneven surface.) The path of travel from the designated disabled

  5         parking space to the entrance has damaged ground which is uneven. The
  6
            damaged ground has pavement distresses.
  7
  8
  9
            VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
 10
 11         changes in level.) The path of travel from the space reserved for disabled
 12         patrons has an uneven ground surface with changes in level exceeding one-
 13
            half inch.
 14
 15
 16
            VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
 17
 18         § 502.4. (Slope of parking space.) The parking space reserved for disabled
 19         patrons has surface slopes in it that are greater than 2%.
 20
 21
 22         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
 23
            § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
 24
            access aisle for the space reserved for disabled persons has surface slopes in
 25
 26         it that are greater than 2%.
 27
 28
                                           7
                                       COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 8 of 18 Page ID #:8



  1         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
  2
            2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
  3
  4         aisle to the designated disabled parking space is less than 18 feet long. This

  5         makes it difficult for Plaintiff to use the adjacent space to safely disembark
  6
            from the car.
  7
  8
  9
            VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
 10
 11         ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
 12         of travel.) An accessible route of travel is not provided to all entrances and
 13
            portions of the building, entrances and/or between the building and a public
 14
 15         way.
 16
 17
 18         VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS § 4.8.1. (Ramps.)
 19         The accessible route of travel has a slope greater than 1:20 (5%) but is not a
 20
            compliant ramp.
 21
 22
 23
 24         VIOLATION of 2010 CBC § 1133B.5.2. (Minimum width of ramps.) The
 25
            ramps do not have a minimum clear width of forty-eight inches (48”).
 26
 27
 28         VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Least
                                           8
                                       COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 9 of 18 Page ID #:9



  1         possible slope of ramp.) The least possible slope was not used for the ramp
  2
            leading into the business.
  3
  4
  5
            VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Maximum
  6
  7         slope of ramp.) The slope of the ramp leading into the business is greater
  8         than 8.33%.
  9
 10
 11         VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
 12
            cross slope of ramp.) The cross slope of the ramp was greater than 2%.
 13
 14
 15         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
 16
            landings.) Level ramp landings must be provided at the top and bottom of
 17
 18         each ramp. They are not provided.
 19
 20
            VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
 21
 22         ramp landings.) The landing of ramps must be at least twice the width as the
 23
            ramp run leading to it, but they are not at least twice as wide.
 24
 25
 26
            VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
 27
            4.8.4(3). (Minimum landing width and length for top ramp landings.) The
 28
                                             9
                                         COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 10 of 18 Page ID #:10



   1         ramp’s top landing is not sixty inches (60”) wide and long as required.
   2
   3         VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
   4   bottom ramp landings.) The ramp’s bottom landing is not seventy-two inches (72”)
   5
       in length as required.
   6
   7
   8
             VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
   9
             (Minimum landing size for change of direction in ramp.) The change of
  10
  11         direction in the ramp did not have a minimum landing size of 60” x 60”.
  12
  13
  14         VIOLATION of 2010 CBC § 1133B.5.4.9. (Ramp curb.) Required ramps
  15
             shall have a curb at least 2 inches high, or a wheel guide rail 2 to 4 inches
  16
  17         high on each side of the ramp landing that has a vertical drop exceeding 4

  18         inches and that is not bounded by a wall or fence. The ramp did not have a
  19
             curb at least 2 inches high, or an appropriate wheel guide rail.
  20
  21
  22
  23         VIOLATION of 2010 CBC 1127B.5.7; ADA § 4.7.7 (Detectable Warnings
  24
             - Curb Ramp). Detectable warnings extending the full width and depth of the
  25
  26         ramp were not installed where curb ramps lead to an accessible route.

  27
  28
                                           10
                                        COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 11 of 18 Page ID #:11



   1         VIOLATION of 2010 CBC § 1127B.5.1; 2010 ADAS § 406.1; 1991 ADAS
   2
             § 4.7.1. (Curb ramp.) The accessible route of travel crosses a curb but there is
   3
   4         not a compliant curb ramp.

   5
   6
   7
   8         VIOLATION of 2010 CBC § 1114B.1.2; 1991 ADAS §§ 4.3.2(1), 4.1.2(1).
   9         (Transportation - route of travel.) An accessible route of travel must be
  10
             provided within the property boundary connecting public transport zones,
  11
  12         parking, passenger loading zones, and the public streets or sidewalks they
  13         serve, to the building entrance. There is no accessible route connecting these
  14
             elements for Plaintiff to travel. Even the exteriors of the building were not
  15
  16         accessible.
  17
  18
  19         VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
  20         There was no accessible path of travel into the building entrances. There is
  21
             no safe way for Plaintiff to travel from the parking area to the entrance of the
  22
  23         Property.
  24
  25
  26
             VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
  27
             sign – towed vehicle information.) The unauthorized parking towed vehicle
  28
                                           11
                                        COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 12 of 18 Page ID #:12



   1         sign must state information regarding the tow company and telephone
   2
             number. This information was not provided.
   3
   4
   5         VIOLATION of 2010 CBC § 1129B.4(5). (Off-street unauthorized parking
   6
             sign.) An additional sign must be posted in a conspicuous place at all
   7
   8         entrances to off-street parking facilities at Property, or adjacent to and visible
   9         from each space. It is not.
  10
  11
  12
             VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
  13
  14         (Directional signage.) There is no directional signage showing an accessible
  15         path of travel.
  16
  17
  18         21.    Plaintiff personally encountered these barriers.
  19         22.    These inaccessible conditions denied Plaintiff full and equal access
  20   and caused difficulty, humiliation and frustration.
  21         23.    The barriers existed during each of Plaintiff’s visits in 2020.
  22
             24.    Plaintiff alleges that Defendants knew that the architectural barriers
  23
       prevented access. Plaintiff will prove that Defendants had actual knowledge that the
  24
       architectural barriers prevented access and that the noncompliance with the
  25
       ADAAG and Title 24 of the California Building Code regarding accessible features
  26
       was intentional.
  27
             25.    Plaintiff intends to return to Defendants public accommodation
  28
                                              12
                                           COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 13 of 18 Page ID #:13



   1   facilities in the near future. Plaintiff is currently deterred from returning because of
   2   the knowledge of barriers to equal access that continue to exist at Defendants’
   3
       facilities that relate to Plaintiff’s disabilities.
   4
              26.    Defendant has failed to maintain in working and useable conditions
   5
       those features necessary to provide ready access to persons with disabilities.
   6
              27.    Defendants have the financial resources to remove these barriers
   7
       without much expense or difficulty in order to make their Property more accessible
   8
       to their mobility impaired customers. These barriers are readily achievable to
   9
  10   remove. The United States Department of Justice has identified that these types of

  11   barriers are readily achievable to remove.

  12          28.    To date, Defendants refuse to remove these barriers.
  13          29.    On information and belief, the Plaintiff alleges that the Defendants’
  14   failure to remove these barriers was intentional because the barriers are logical and
  15   obvious. During all relevant times Defendants had authority, control and dominion
  16   over these conditions and therefore the absence of accessible facilities was not a
  17   mishap but rather an intentional act.
  18
              30.    These barriers to access are described herein without prejudice to
  19
       Plaintiff citing addition barriers to access after inspection by plaintiff’s access
  20
       agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
  21
       once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
  22
       barriers that relate to their disability removed regardless of whether they personally
  23
       encountered them).
  24
  25      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
           WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
  26
                                        (Against All Defendants)
  27
  28
                                               13
                                            COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 14 of 18 Page ID #:14



   1         31.    Plaintiff alleges and incorporates by reference each and every
   2   allegation contained in all prior paragraphs of this complaint.
   3
             32.    Title III of the ADA prohibits discrimination against any person on the
   4
       basis of disability in the full and equal enjoyment of the goods, services, facilities,
   5
       privileges, advantages, or accommodations of any place of public accommodation
   6
       by any person who owns, leases or leases to, operates a place of public
   7
       accommodation. U.S.C. § 12182(a).
   8
             33.    Defendants discriminated against Plaintiff by denying “full and equal
   9
  10   enjoyment” and use of the goods, services, facilities, privileges or accommodations

  11   of Defendant’s facility during each visit and each incident of deterred visit.

  12         34.    The acts and omissions of Defendant herein are in violation of
  13   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
  14         35.     Pursuant to the ADA discrimination is a “failure to make reasonable
  15   modifications in policies, practices or procedures, when such modifications are
  16   necessary to afford goods, services, facilities, privileged, advantages or
  17   accommodation to individuals with disabilities, unless the entity can demonstrate
  18
       that making such modifications would fundamentally alter the nature of such goods,
  19
       services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
  20
       12182(b)(2)(A)(ii).
  21
             36.    The ADA prohibits failing to remove structural architectural barriers in
  22
       existing facilities where such removal is readily achievable. 42 U.S.C. §
  23
       12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
  24
  25   accomplishable and able to be carried out without much difficulty or expense.” Id.

  26   § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
  27   Part 36.
  28         37.    In the event removal of any barrier is shown to not be readily
                                            14
                                         COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 15 of 18 Page ID #:15



   1   achievable, a failure to make goods, services, facilities, or accommodations
   2   available through alternative methods is also prohibited if these methods are readily
   3
       achievable. Id. § 12182(b)(2)(A)(v).
   4
             38.     Plaintiff alleges that Defendant can easily remove the architectural
   5
       barriers at their facility without much difficulty or expense, and that Defendant
   6
       violated the ADA by failing to remove those barriers because it was readily
   7
       achievable to do so. There are companies in the area which can repaint the parking
   8
       areas for as little as $350. Defendants can afford such costs given they are a fraction
   9
  10   of what the Defendants takes in rental profits for such a large and expensive

  11   property.

  12         39.     In the alternative, if it was not “readily achievable” for Defendants to
  13   remove the facilities barriers, the Defendants violated the ADA by failing to make
  14   the required services available through alternative methods, which are readily
  15   achievable.
  16         40.     On information and belief, the facility was modified after January 26,
  17   1992, mandating access requirements under the ADA.
  18
             41.     The ADA requires that facilities altered in a manner that affects or
  19
       could affect its usability must be made readily accessible to individuals with
  20
       disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
  21
             42.     Plaintiff alleges that Defendants altered the facility in a manner that
  22
       violated the ADA and was not readily accessible to physically disabled persons,
  23
       including Plaintiff, to the maximum extent feasible.
  24
  25         43.     The ADA also requires reasonable modification in policies, practices,

  26   or procedures when necessary to afford such goods, services, facilities, or
  27   accommodations to individuals with disabilities, unless the entity can demonstrate
  28   that making such modifications would fundamentally alter their nature. 42 U.S.C. §
                                            15
                                         COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 16 of 18 Page ID #:16



   1   12182(b)(2)(A)(ii).
   2         44.    Plaintiff alleges that Defendants violated the ADA by failing to make
   3
       reasonable modifications in policies, practices, or procedures at the facility when
   4
       these modifications were necessary to afford (and would not fundamentally alter the
   5
       nature of) these goods, services, facilities, or accommodations.
   6
             45.    Plaintiff seeks a finding from this Court that Defendants violated the
   7
       ADA in order to pursue damages under California’s Unruh Civil Rights Act for
   8
       Disable Persons Act.
   9
  10         46.    Here the Defendants’ failure to make sure that accessible facilities

  11   were available and ready to be used by the Plaintiff is a violation of law.

  12         47.    Plaintiff would like to continue to frequent Defendants’ facility
  13   because of because it is close to her home, but Plaintiff has been discriminated
  14   against and continues to be discriminated against because of the lack of accessible
  15   features.
  16         48.    Among the remedies sought, Plaintiff seeks an injunction order
  17   requiring compliance with the state and federal access laws for all the access
  18
       violations that exist at the Property.
  19
  20
         V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
  21                       (Cal. Civ. Code § 51-53.)
  22
                                      (Against All Defendants)
  23
  24         49.    Plaintiff repleads and incorporates by reference, as fully set forth again
  25   herein, the allegations contained in all prior paragraphs of this complaint.
  26         50.    California Civil Code § 51 states, in part: All persons within the
  27
       jurisdictions of this state are entitled to the full and equal accommodations,
  28
                                            16
                                         COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 17 of 18 Page ID #:17



   1   advantages, facilities, privileges, or services in all business establishments of every
   2   kind whatsoever.
   3
              51.    California Civil Code § 51 also states, in part: No business
   4
       establishment of any kind whatsoever shall discriminate against any person in this
   5
       state because of the disability of the person.
   6
              52.    California Civil Code § 51(f) specifically incorporates (by reference)
   7
       an individual’s rights under the ADA into the Unruh Act.
   8
              53.    The Unruh Act also provides that a violation of the ADA, or California
   9
  10   state accessibility regulations, is a violation of the Unruh Act. Cal Civ. Code, §

  11   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439

  12   (N.D.Cal.1994).
  13          54.    Defendants’ above-mentioned acts and omissions have violated the
  14   Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
  15   advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
  16   disability.
  17          55.    Defendants’ above-mentioned acts and omissions have also violated
  18
       the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
  19
       are liable for damages. (Civ. Code § 51(f), 52(a)).
  20
              56.    Because violation of the Unruh Civil Rights Act resulted in difficulty,
  21
       discomfort or embarrassment for the Plaintiff, the Defendants are also each
  22
       responsible for statutory damages, such as a civil penalty. (Civ. Code § 52).
  23
              57.    Plaintiff was actually damaged.
  24
  25   //

  26   //
  27   //
  28   //
                                            17
                                         COMPLAINT
Case 2:20-cv-10891-ODW-MAA Document 1 Filed 12/01/20 Page 18 of 18 Page ID #:18



   1         58.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
   2   statutory minimum damages of four thousand dollars ($4,000) for each offense.
   3
                                      PRAYER FOR RELIEF
   4
                      WHEREFORE, Plaintiff prays judgment against Defendants, as
   5
       follows:
   6
             1. For injunctive relief, compelling Defendants to comply with the
   7
                   Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
   8
                   Plaintiff is not invoking section 55 of the California Civil Code and is not
   9
  10               seeking injunctive relief under the Disabled Person Acts.

  11         2. Damages under the Unruh Civil Rights Act which provides for actual

  12               damages and a statutory minimum of $4,000 per each offense.
  13         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  14               42 U.S.C. § 12205; and Cal. Civ. Code § 52.
  15                                      JURY DEMAND
  16
       Plaintiffs demand a trial by jury on all issues so triable.
  17
  18   DATED: November 24, 2020                 The Law Office of Hakimi & Shahriari
  19
  20
                                          By:   /s/ Peter Shahriari, Esq.____________
  21                                            PETER SHAHRIARI, ESQ.
  22
                                                Attorney for Plaintiff George Jones

  23
  24
  25
  26
  27
  28
                                             18
                                          COMPLAINT
